United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                               Nos. 07-1857/2457
                                 ___________

Janis Schmidt,                          *
                                        *
            Appellant,                  *
                                        *
      v.                                *
                                        *   Appeals from the United States
Louise Big Boy; Judge Lisa F. Cook;     *   District Court for the
Robert Montileaux; Red Cloud Indian     *   District of South Dakota.
School, also known as Holy Rosary       *
Mission, also known as Catholic         *   [UNPUBLISHED]
Church; Father Peter Klink; Captain     *
Milton Bianas; Oglala Sioux Tribe;      *
OST Public Safety; State of South       *
Dakota; Lance Russell, States           *
Attorney; James Daggot, Sheriff; Jeff   *
Terrall, Sheriff,                       *
                                        *
            Appellees.                  *

                                 ___________

                            Submitted: April 4, 2008
                               Filed: April 9, 2008
                                ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.
       Janis Schmidt challenges the district court’s1 adverse judgment disposing of her
pro se lawsuit. After careful review, we affirm the judgment in case number 07-1857
and we dismiss case number 07-2457 for lack of jurisdiction. See Berdella v. Delo,
972 F.2d 204, 207 n.5 (8th Cir. 1992). We also deny all pending motions. See 8th
Cir. R. 47B.
                        ______________________________




      1
        The Honorable Karen E. Schreier, Chief Judge, United States District Court
for the District of South Dakota.
                                          -2-